DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 23 May 2022.
Claims 1, 11, and 21 have been amended.
Claims 1-19 and 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 was filed after the mailing date of the Final Rejection on 4 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited Office Actions will be considered, however any prior art cited in those Actions will not be considered unless separately cited by the Applicant on an IDS.

Response to Arguments
Applicant's arguments filed 23 May 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With regards to the Applicant’s argument regarding the 101 rejection, the Applicant has argued on pages 12 and 12 of their response, “The groupings include (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes. Id., pp. 9-11. Here, the claims cannot be fairly said to fall into one of these groupings. For example, no mathematical concepts are recited or claimed. Second, the claims recite the generation and use of various data types, such as data indicating an update to a distributed ledger associated with a broker node comprising an edge node of an autonomous routing area, the update to the distributed ledger including an activity instruction. As such, the claims go far beyond mental processes or human-based methods of organizing human activity because the claims focus on operations that simply cannot be performed in the human mind or by a human and are directed to computer-centric problems and solutions. Just by way of example, the generation of distributed ledger data is not a mental process or method of organizing human activity. In fact, making the distributed ledger-based determinations and updating the distributed ledger to include data associated with an activity instruction literally cannot be performed by a human as a mental process or a method of organizing human activity. In total, the Office cannot maintain the pending § 101 rejection at least because the Office cannot show that the claims are directed to one or more of the groupings listed under Prong 1 of the “abstract idea” analysis.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. It is noted that this argument was addressed in paragraph 10 of the Non-Final Rejection mailed 15 September 2021, which is incorporated herein. Therefore the Examiner maintains that this rejection is proper. 
The Applicant continues on page 12 of their response, “Additionally, even assuming arguendo that the Office could satisfy the first prong of the “abstract idea” analysis, under the second prong, the claims are integrated into a practical application and are therefore not directed to an abstract idea. For example, the claims recite novel functionality to allow for generation of data needed to generate time-sensitive, distributed ledger-based updates. At least these features show that the claims are integrated into a practical application specific to distributed ledger environments. These features also recite a clear improvement to the functioning of utility systems, including, for example, the ability to utilize a computer-centric, secure, distributed ledger-based methodology to accurately and securely communicate with smart utility meters within an autonomous routing area. The features also affect a particular material change in the machine (i.e., generation of new data as well as determining income factors from distributed ledger-related data). As such, the claims are integrated into a practical application.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. It is noted that this argument was addressed in paragraph 9 of the Final Rejection mailed 2 December 2020, which is incorporated herein. Therefore the Examiner maintains that this rejection is proper. 
The Applicant continues pages 13 and 14 of their response, “Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are “known” or “conventional,” the claims at issue are still patent eligible because the claims recite a “non-conventional and non-generic arrangement” of those features and so recite an “inventive concept” and “specific technical solution.” Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. It is noted that this argument was addressed in paragraph 10 of the Final Rejection mailed 2 December 2020, which is incorporated herein. Therefore the Examiner maintains that this rejection is proper. 
The Applicant continues on page 15 of their response, “In this case, the Office has not established that Applicant’s claim elements constitute “well-understood, routine, conventional activities” as required by the April 2018 Memo. Instead, the Office merely simplifies the claims to a method of organizing human activity, does not consider the other features recited in the claims that fall fairly outside that narrow generalization, and states that processors are generic computer elements. Office Action, p. 5. In total, the Office does not provide a citation to the specification that demonstrates the well-understood, routine, and conventional nature of the additional element(s). Nor does the Office provide a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. Nor does the Office state that it is taking official notice of the well-understood, routine, conventional nature of the additional elements. Consequently, Applicant respectfully submits that the Office has not made a prima facie rejection of claims under Step 2B of the Mayo test.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. It is noted that this argument was addressed in paragraph 11 of the Final Rejection mailed 2 December 2020, which is incorporated herein. Therefore the Examiner maintains that this rejection is proper. 

Applicant’s arguments with respect to claims 1 and 11 with regards to receiving load data from smart meters and prioritizing the loads based on the load data received and the types of devices connected to the individual loads have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a transmission from a master node; determining that the transmission indicates an update to a distributed ledger associated with the broker node, including an instruction that includes a demand response instruction; receiving load data from a plurality of smart meters; cataloging loads associated with a broker node; prioritizing loads based on the received load data and the types of devices connected to the loads; updating the distributed ledger that is local to the broker node based on receiving the transmission; sending, to a smart utility meter, a transmission indicating an update to the distributed ledger that is local to the broker node.
The limitations of receiving a transmission from a master node; determining that the transmission indicates an update to a distributed ledger associated with the broker node; receiving load data from smart meters; cataloging loads associated with a broker node; prioritizing loads based on the received load data and the types of devices connected to the loads; updating the distributed ledger that is local to the broker node based on receiving the transmission; sending, to a smart utility meter, a transmission indicating an update to the distributed ledger that is local to the broker node, as drafted, is a process that, under its broadest reasonable interpretation covers the performance of managing commercial interactions (sales activities, business relations), using generic computer elements as tools to carry out the process.  In particular, but for the recitation of generic computer elements of a “smart meter,” “processor,” and “memory,” the claim recites a series of elements directed towards managing commercial interactions.  For example, receiving a transmission of an update of a ledger that is related to a receiving entity, updating a local record with the received information, and communication the update to a utility meter, is deemed analogous to a service provider informing a consumer of a contract update for a service, recording the contract by participating parties, and sending them to an end user; which is thus deemed managing commercial interactions between parties.  In addition, receiving load data, cataloging loads associated with a broker node, and prioritizing loads on based on received load data and the devices connected to it, encompasses managing commercial interactions by identifying which machine/equipment to provide commercial activity with using usage information.  It is noted that the claims have not claimed operating a machine in accordance with the transmitted update, and instead are merely directed towards the reception and transmission of the updated transaction information.  Thus, the claim recites managing commercial interactions, and falls in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims fail to recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another, noting that information is not an article.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (“smart meter,” “processor,” and “memory”) as tools used to carry out the abstract idea.  It is noted that the “smart meter” is not defined in the claims or specification as anything other than a generic and conventional tool (paragraph 1 of the Applicant’s specification), and thus merely reciting it within the claims as receiving information, does not transform it into a particular machine, but instead a general purpose machine.  Additionally, the claims recite additional elements of the type of information transmitted (activity instructions, updates to a ledger), and the different hierarchal levels of different parts of the system, which merely narrow the field of use of the abstract idea.  Additionally, the claims recite that a node is an edge node in an autonomous routing area and the smart meter is in the autonomous routing area, which is merely a narrowing of the field of use by defining the type of network of devices.  Notably, the Applicant has not claimed any specific architecture of the network, or how said network is used to automate functions of other devices, and thus, merely reciting the type of network is deemed a narrowing of the field of use.  In addition, the claims further describe the content of instructions transmitted over a network as including demand response instructions, which is merely a narrowing of the field of use.  Finally, the claims recite the transmitting of information to a smart meter, which is deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the claim recites additional elements of receiving and transmitting data over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  Additionally, the claims recite additional elements of updating a ledger with new information, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d),”Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)”).  The claims are not patent eligible.
The dependent claims 2-10, 12-19, and 21, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  In particular, the claims further recite the content of the information sent (activity instructions), and thus is merely a further narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2-5 and 12-15).  In addition, the claims further recite receiving information from a meter of a failed activity (reading RFID failed) and updating logs (locally and remotely) of the received information, which is deemed extrasolution activity which does not integrate the abstract idea into a practical application.  Additionally, the receiving and transmitting data over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”), and updating a ledger with new information (a failure of a read occurred) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d),”Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)”) (claims 6, 7, 16, and 17).  In addition, the claims further recite receiving information from meters (funds are below a threshold), logging the received information (updating ledger), and transmitting the update to a remote computer node over a network (transmitting to the master node), which is deemed extrasolution activity which does not integrate the abstract idea into a practical application.  Additionally, the receiving and transmitting data over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”), and updating a ledger with new information (funds below a threshold is updated in the ledger) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d),”Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)”) (claims 8, 9, 18, and 19).  In addition, the claims further recite receiving updates over a network with regards to a power outage and updating a ledger, which is deemed extrasolution activity which does not integrate the abstract idea into a practical application.  Additionally, the receiving and transmitting data over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”), and updating a ledger with new information (power outage logged) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d),”Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)”) (claim 10).  In addition, the claims further recite updating a local ledger with received information, which is deemed extrasolution activity which does not integrate the abstract idea into a practical application.  In addition, the claims further recite that the autonomous routing area is associated with multiple smart utility meters, storing instances of a portion of the distributed ledger associated with smart utility meters, and sending transmissions indicating updates the instances of the portion of the distributed ledger to the smart utility meters; which is deemed analogous to a service provider informing a consumer of a contract update for a service, recording the contract by participating parties, and sending them to an end user; which is thus deemed managing commercial interactions between parties.  Additionally, this narrows the field of use by reciting that multiple smart meters makes up the network, which does not integrate the abstract idea into a practical application.  Additionally, this is analogous to updating a ledger with new information (ledger local to a meter is updated), and is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d),”Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)”) (claim 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-13, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea et al. (US 2019/0123580 A1) (hereinafter Bindea), in view of Schiatti et al. (US 2017/0206522 A1) (hereinafter Schiatti), in view of Sehgal et al. (US 2014/0358482 A1) hereinafter Sehgal), in view of Montgomery et al. (US 2010/018338 A1) (hereinafter Montgomery), and further in view of Montalvo (US 2015/0276253 A1) (hereinafter Montalvo).

With respect to claims 1 and 11, Bindea teaches:
Receiving a transmission from a master node, the master node being associated with a first hierarchal level configured to store a distributed ledger digest (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a control node transmitting transaction updates and instructions to nodes on a network, wherein the control node maintains a copy of the distributed ledger).
Determining that the transmission indicates an update to a distributed ledger associated with the broker node, the update to the distributed ledger including an activity instruction and the broker node being associated with a second hierarchal level that is below the first hierarchal level (See at least paragraphs 56, 57, 64, 66, and 72 which describe a control node transmitting transaction updates and instructions to nodes on a network, wherein the updates and instructions indicate updates in the distributed ledger related to the customer node, and wherein the various nodes maintain copies of the distributed ledgers).
Based at least in part on receiving the transmission, updating the distributed ledger that is local to the broker node (See at least paragraphs 64-67 which describe updating the local ledger with received information).
A smart utility meter being associated with a third hierarchal level that is below the second hierarchal level and is configured to store a portion of the distributed ledger (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a smart utility meter that receives transmissions and instructions from other nodes, wherein the meter includes a copy of the distributed ledger).

Bindea discloses all of the limitations of claims 1 and 11 as stated above.  Bindea does not explicitly disclose the following, however Schiatti teaches:
Based at least in part on receiving the transmission, updating the distributed ledger that is local to the broker node; Sending, to a smart utility meter of a plurality of smart meters, a transmission indicating an update to the distributed ledger that is local to the broker node (See at least paragraphs 20-25 and 28 which describe a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti.  By updating a local ledger and informing a smart utility meter of the updates, an energy system will predictably allow for the consumption of energy by a consumer, wherein the consumer is billed accordingly and the meter operates with respect to a contract.

The combination of Bindea and Schiatti discloses all of the limitations of claims 1 and 11 as stated above.  Bindea and Schiatti do not explicitly disclose the following, however Sehgal teaches:
Receiving load data from a plurality of smart utility meters located within an autonomous routing area; A broker node comprises an edge node of an autonomous routing area; and a smart utility meter is located within the autonomous routing area (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal.  By using an autonomous routing area for a network of smart utility meters, and having the meters communicate with each other regarding their usage using an edge node, meters will be able to receive and transmit information over a mesh network, which will provide increased network performance and stability.

The combination of Bindea, Schiatti, and Sehgal discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, and Sehgal do not explicitly disclose the following, however Montgomery teaches:
Determining an activity instruction for a meter, wherein the activity instruction includes at least a demand response instruction; cataloging a plurality of loads associated with the meter based at least in part on the demand response instruction; prioritizing individual loads of the plurality of loads based at least in part on types of devices connected to the respective individual loads (See at least paragraphs 53 and 91-95 which describe buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery.  By prioritizing certain loads during demand response instructions, a consumer will predictably prevent important and necessary equipment, such as oxygen tanks, from being shut off unless the grid absolutely requires it, thus increasing the consumer experience with an electricity provider.  

The combination of Bindea, Schiatti, Sehgal, and Montgomery discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, Sehgal, and Montgomery do not explicitly disclose the following, however Montalavo teaches:
Receiving load data from a plurality of smart utility meters located; prioritizing individual loads of the plurality of loads based at least in part on the load data received from the plurality of smart meters and the types of devices connected to the respective individual loads (See at least paragraphs 71-74, 77, 79, 178, 183, 184, and 221-224 which describe a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the command consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level.  It is noted that paragraphs 86, 89, 95, 105, and 140 further describe customers’ smart meters that are used to monitor energy usage, and report the energy usage).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo.  By prioritizing loads based on the type of equipment on the loads and the monitored load data, and conducting a demand response command based on the priority of the of loads, a customer will predictably be able to prevent necessary and important equipment/machines from being shut-off, and thus improving the customer experience.

With respect to claims 2 and 12, the combination of Bindea, Schiatti, Sehgal, Montgomery, and Montalvo discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a rate contract having an address representing a location in the distributed ledger, at least one payee, and at least one payer (See at least paragraphs 20-25 and 28 which describe the transmitted information to a local node as including an address in a ledger, a payee, and a payer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter, and wherein the information includes an address in a ledger, a payee, and a payer if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo.  By including information, such as an address in a ledger, a payee, and a payer, a distributed network will predictably be able to track transactions and ensure payment is made accordingly.

With respect to claims 3 and 13, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Bindea teaches:
Wherein the rate contract specifies a bill rate based on at least one of: a time of day; a forward consumption of a resource; a reverse consumption of a resource; a peak demand; a power factor; a class of customer; or a type of payee (See at least paragraph 56 which describe the updated information including a billing rate for electricity, which can be based on the time of use).

With respect to claims 5 and 15, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Bindea teaches:
Wherein the activity instruction comprises an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter (See at least paragraphs 56, 57, 64, 66, and 73 which the information transmitted as including a prepayment of funds for a user’s utility meter and to credit the user’s account for the amount owed for electricity consumed).

With respect to claim 18, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claim 11 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a balance of funds stored on the smart utility meter is below a predetermined threshold; and updating the distributed ledger that is local to the broker node to indicate that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger to indicate the shortage).

With respect to claim 19, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claims 11 and 18 as stated above.  In addition, Bindea teaches:
Sending, to the master node, a transmission indicating that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger, including at the control node, to indicate the shortage).

With respect to claim 10, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claim 1 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a site associated with the smart utility meter is experiencing a power outage; and updating the distributed ledger that is local to the broker node to indicate that the site associated with the smart utility meter is experiencing the power outage (See at least paragraph 69 which describes a utility meter transmitting a notification to network that there is a power outage, and updating the ledger with the received information).

With respect to claim 21, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claim 1 as stated above.  In addition, Bindea teaches:
Storing a first instance of a portion of the distributed ledger associated with a first smart utility meter of the multiple smart utility meters and storing a second instance of a portion of the distributed ledger associated with a second smart utility meter of the multiple smart utility meters (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a smart utility meter that receives transmissions and instructions from other nodes, wherein the meter includes a copy of the distributed ledger).

Bindea discloses all of the limitations of claim 21 as stated above.  Bindea does not explicitly disclose the following, however Schiatti teaches:
Sending a second transmission indicating an update to the first instance of the portion of the distributed ledger to the first smart utility meter; and sending a third transmission indicating an update to the second instance of the portion of the distributed ledger to the second the smart utility meter (See at least paragraphs 20-25 and 28 which describe a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti.  By updating a local ledger and informing a smart utility meter of the updates, an energy system will predictably allow for the consumption of energy by a consumer, wherein the consumer is billed accordingly and the meter operates with respect to a contract.

The combination of Bindea and Schiatti discloses all of the limitations of claim 21 as stated above.  Bindea and Schiatti do not explicitly disclose the following, however Sehgal teaches:
Wherein the autonomous routing area is associated with multiple smart utility meters (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo.  By using an autonomous routing area for a network of smart utility meters, and having the meters communicate with each other regarding their usage using an edge node, meters will be able to receive and transmit information over a mesh network, which will provide increased network performance and stability.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Schiatti, Sehgal, Montgomery, and Montalvo as applied to claims 1 and 11 above, and further in view of Stocker et al. (US 2019/0393722 A1) (hereinafter Stocker).

With respect to claims 4 and 14, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, Sehgal, Montgomery, and Montalvo do not explicitly disclose the following, however Stoker teaches:
Wherein the activity instruction includes meter configuration data configured to cause the smart utility meter to perform at least one of: updating software on the smart utility meter; setting a channel hopping sequence; setting a data rate used by the smart utility meter; changing metrology channels collected by the smart utility meter; setting a signal strength used by the smart utility meter; or setting a communication protocol used by the smart utility meter (See at least paragraphs 131, 132, 147, 176-182, and 192-199 which describe transmitting activity instructions to a meter, wherein the instructions include switching patterns, profile instructions, control operations, and communication information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of transmitting activity instructions to a meter, wherein the instructions include switching patterns, profile instructions, control operations, and communication information of Stoker.  By providing operating instructions to a meter, a meter will predictably be able to operate in accordance to the contract with a utility provider, and thus ensure the best quality of service for a consumer.

Claims 6-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Schiatti, Sehgal, Montgomery, and Montalvo as applied to claims 1 and 11 as stated above, in view of Wilson et al. (US 2017/0073211 A1) (hereinafter Wilson), and further in view of Sheng et al. (US 2017/0228731 A1) (hereinafter Sheng). 

With respect to claims 6 and 16, Bindea/Schiatti/Sehgal/Montgomery/Montalvo discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, Sehgal, Montgomery, and Montalvo do not explicitly disclose the following, however Wilson teaches:
Receiving, from the smart utility meter, a transmission indicating that the smart utility meter performed an RFID tag validation scan and that the validation scan failed; and updating a log that is local to the node to indicate that the RFID tag validation scan failed (See at least paragraph 34 which describes a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson.  By logging failed RFID scans and validations, a meter and network will predictably be able to track potential theft, and equipment failure, which would aid in the health of the network and the consumers.

Wilson discloses all of the limitations of claims 6 and 16 as stated above.  Wilson does not explicitly disclose the following however Sheng teaches:
Receiving, from the smart utility meter, a transmission indicating that the smart utility meter performed an RFID tag validation scan and updating the distributed ledger that is local to the broker node to indicate the RFID tag validation scan (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson, with the system and method of utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger of Sheng.  By tracking and logging RFID scans in a ledger, a service provider will predictably be able to know who is attempting to use their network, while also ensuring the security and honesty is upheld using the distributed ledger.

With respect to claims 7 and 17, Bindea/Schiatti/Sehgal/Montgomery/Montalvo/Wilson/Sheng discloses all of the limitations of claims 1, 6, 11, and 16 as stated above.  In addition, Wilson teaches:
Sending, to a service provider, a transmission indicating that the smart utility meter performed the RFID tag validation scan and that the validation scan failed (See at least paragraph 34 which describes a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson, with the system and method of utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger of Sheng.  By logging failed RFID scans and validations, a meter and network will predictably be able to track potential theft, and equipment failure, which would aid in the health of the network and the consumers.

Wilson discloses all of the limitations of claims 7 and 17 as stated above.  Wilson does not explicitly disclose the following however Sheng teaches:
Sending, to the master node, a transmission indicating that the smart utility meter performed the RFID tag validation scan (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson, with the system and method of utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger of Sheng.  By tracking and logging RFID scans in a ledger, a service provider will predictably be able to know who is attempting to use their network, while also ensuring the security and honesty is upheld using the distributed ledger.

With respect to claim 8, Bindea/Schiatti/Sehgal/Montgomery/Montalvo/Wilson/Sheng discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a balance of funds stored on the smart utility meter is below a predetermined threshold; and updating the distributed ledger that is local to the broker node to indicate that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger to indicate the shortage).

With respect to claim 9, Bindea/Schiatti/Sehgal/Montgomery/Montalvo/Wilson/Sheng discloses all of the limitations of claims 1, 6, and 8 as stated above.  In addition, Bindea teaches:
Sending, to the master node, a transmission indicating that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger, including at the control node, to indicate the shortage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
9 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628